Citation Nr: 0601944	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for right knee disability, 
currently rated as 10 percent disabling.

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from October 1982 to April 1986.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issue of entitlement to an increased rating for right 
knee disability is decided herein while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.  In this regard, the Board is of 
the opinion that the issue of TDIU is inextricably 
intertwined with the issue of entitlement to an increased 
rating for lumbosacral strain, and as such, it will be the 
subject of a later decision.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
degenerative changes with some pain on motion.  

2.  The veteran's right knee disability is not productive of 
instability, subluxation, locking, limitation of extension to 
more than 5 degrees, or limitation of flexion to less than 45 
degrees.  




CONCLUSION OF LAW

The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5257-
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the statement of the case 
and a January 2002 letter from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that she should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination and a hearing before the undersigned Veterans Law 
Judge.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
In fact, at the abovementioned hearing the veteran submitted 
voluminous evidence along with a waiver of first 
consideration of such evidence by the RO.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

An August 2002 VA outpatient report notes the veteran's 
complaint of right knee pain.  The veteran had pain and 
soreness with ambulation.  The pain never completely 
resolves.  The veteran described a burning and stabbing 
sensation.  He has occasional swelling which is worse when he 
has been walking.  The knee also hurts at rest.  On exam 
there was no effusion or limitation of motion.  The patellar 
surface was slightly rough.  There was no particular point 
tenderness anywhere.  The veteran said that his knee hurts 
all the time and pressing on it does not necessarily cause 
increased pain.  The location of the pain was along the 
medial side near the anserine bursa, medial joint line, 
medial collateral ligament origin, and insertion as well as 
medial femoral condyle.  There were no particular areas of 
tenderness.  The knee was stable to varus and valgus stress.  
The anterior cruciate ligament and posterior cruciate 
ligament were intact.  Lachman's test was negative.  There 
was some pain along the medial border of the patella.  There 
was patellofemoral crepitance.  There was no erythema, 
induration, or evidence of infection.  X-ray studies showed 
intact medial and lateral compartments with no evidence or 
arthrosis, osteophytes, joint space narrowing, subchondral 
sclerosis, or cysts.  The patellofemoral compartment did have 
evidence of an old healed fracture with some osteophyte 
formation, especially toward the upper pole of the patella.  
The impression was status post open patellar fracture, 
remote, with chronic knee pain.  The examiner opined that 
there was no reasonable diagnosis for the knee pain.  The 
lack of any locking, clicking, or evidence of meniscal 
pathology indicated that it was not due to a neuroma or a 
trapped neuroma underneath scar tissue.  The examiner opined 
that the veteran has a nonoperative knee condition that will 
have to be dealt with conservatively.  

An August 2002 VA physical therapy consultation note states 
that the veteran was seen for sharp, diffuse, and constant 
pain in his right knee.  The veteran also complained that his 
knee gives way.  He does not wear knee support.  He did not 
complain of increased pain with activity.  The veteran had a 
moderate limp.  There was no edema.  Active range of motion 
was from -3 to 92 degrees flexion.  Right quadriceps and 
hamstrings showed 4-/5 strength.  Sensation of both lower 
extremities was intact to light touch.  There was moderate 
tenderness in the medial right knee joint.  Treatment 
consists of home physical therapy and application of heat and 
ice for pain.  

A December 2002 VA outpatient note states that the veteran 
complained of chronic right knee and low back pain 
registering 9/10.  The veteran reportedly was unhappy with 
his treatment and he was especially agitated that he never 
received orthopedic shoes and leg brace that were ordered by 
his orthopedic physician.  

A December 2002 VA progress note states that the veteran was 
seen for chronic knee and back pain.  The veteran stated that 
he has occasional numbness in his hand.  When he shakes his 
hand it goes away.  He has no weakness or one-sided numbness.  
Range of motion of the right knee was described as good.  The 
veteran walks with a slight limp.  Sensation in the feet was 
intact.  The assessment was chronic knee pain currently 
controlled by medication.  Also noted was that the veteran 
feels that the knee pain may be due to a problem with his 
nerves.  Physical therapy was recommended for his knee.  

The report of a January 2003 VA knee examination notes that 
the veteran reported having persistent problems with pain, 
stiffness, swelling, giving way, fatigability, and lack of 
endurance in his right knee.  He wears a brace and uses a 
cane at times.  Physical exam revealed that the veteran could 
rise over his toes and heels and partially squat.  On exam 
there were pain, soreness, and tenderness of the knee. There 
was crepitation with motion.  Active range of motion was from 
0 degrees to 115 degrees and passive range of motion was from 
0 degrees to 140 degrees.  The veteran experienced moderate 
pain with both active and passive motion and both with and 
without resistance.  The examiner described the knee as 
stable to medial, lateral, and anteroposterior testing.  
McMurray's sign was negative.  The diagnosis was residual 
postoperative fracture, right patella and right knee with 
arthritis.  X-ray studies revealed mild degenerative changes 
of the right knee.  There were some irregularities involving 
the lateral condyle of the right femur.  The joint spaces 
were maintained.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

The currently assigned evaluation of 10 percent is assigned 
on the basis of arthritis with pain on motion.  

A review of the medical evidence of records shows that the 
veteran has displayed full passive extension and near full 
active extension.  The examiners have noted no atrophy, no 
current effusion, no lack of coordination, and no evidence of 
weakness or fatigability such as would indicate additional 
functional impairment.  In addition, none of the medical 
evidence identifies pain resulting in limitation of 
extension.  Therefore, it is clear that the disability does 
not warrant a compensable rating under Diagnostic Code 5261.

The record also demonstrates that a rating in excess of 10 
percent is not warranted on the basis of limitation of 
flexion.  The medical evidence consistently shows that the 
veteran has nearly full flexion of his right knee.  As noted 
above, there is no evidence of increased functional 
impairment due to incoordination or weakness.  Although he 
has some pain and the functional impairment on repeated or 
prolonged use is probably greater than that demonstrated at 
the VA examination, it is clear that when all pertinent 
disability factors are considered, flexion is not limited to 
less than 45 degrees.  

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage 
and does not experience locking of the knee.  

Although the veteran's knee disability was initially rated 
under Diagnostic Code 5257, all of the medical evidence for 
the period of this claim shows that the veteran has no 
instability or subluxation of the knee.  Therefore, the 
disability does not warrant a compensable evaluation under 
Diagnostic Code 5257.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for right knee disability.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.


REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected lumbosacral strain because it is 
more severe than contemplated by the current 10 percent 
rating.  Specifically, in his VA Form 9, the veteran stated 
that he was experiencing numbness in his hands and feet.  

In regard to this claim, the Board notes that the criteria 
for evaluating disabilities of the spine were amended in 
August 2003.  The report of the veteran's January 2003 VA 
examination is not adequate for purposes of rating the 
veteran's lumbosacral strain under the new criteria.  
Moreover, the RO has not considered the veteran's claim under 
the new criteria.

As noted previously, the Board will defer its decision on the 
TDIU claim until the increased rating for lumbosacral strain 
issue is resolved.

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC) in Washington, DC, for the 
following actions:

1.  The RO or the AMC should undertake 
any development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination 
requested below.

2.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected lumbosacral 
strain.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbosacral strain.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should then readjudicate the 
issues on appeal.  The RO should consider 
all potentially applicable criteria, to 
include the new criteria for evaluating 
disabilities of the spine.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


